DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group I, Species A (claims 1-10) in the reply filed on 09/24/2021 is acknowledged.  The traversal is on the ground(s) that the search and examination of the entire application could be made without serious burden.  This is not found persuasive because Applicant has not provided any reasons to support that the inventions proposed by the examiner are not distinct inventions.  Moreover, the search is not coextensive as evidenced by different class search for different inventions. Therefore, the search and examination of the entire application would place a serious burden on the examiner.  
The requirement is still deemed proper and is therefore made FINAL.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
● Claim 9, lines 4-6, the limitation “the metallic material has a substantially equal height above the bottom of each of the first and second trenches such that the first height of the metallic material in the first trench is less than the second height of the metallic material formed in the second trench” is unclear.  It is unclear because on the one hand, it claims the metallic material in the first trench has a height “substantially equal” to the height of the metallic material in the second trench, but on the other hand, it claims the metallic material in the first trench has a height “less than” the height of the metallic material in the second trench.
For the examination purpose, according to Fig. 1 of drawing, it is assumed that the metallic material has a substantially equal height above the bottom of each of the first and second trenches such that the top surface of the metallic material in the first trench is at the level less than the top surface of the metallic material formed in the second trench.
● Claim 10, lines 2-7, the limitation “a first thickness of the polysilicon material over the metallic material in the first trench is greater than a second thickness of the polysilicon material over the metallic material in the second trench … a first height of the polysilicon material in the first trench is substantially equal, relative to the semiconductor substrate material, to a height of the polysilicon material in the second trench” is unclear.  It is unclear, because on the one hand, it claims a first thickness of the polysilicon material in the first trench is “greater than” a second thickness of the polysilicon material in the second trench, but on the other hand, it claims a first height 
For the examination purpose, according to Fig. 1 of drawing, it is assumed that a first thickness of the polysilicon material in the first trench is greater than a second thickness of the polysilicon material in the second trench and a top surface of the polysilicon material in the first trench is at the same level as the top surface of the polysilicon material in the second trench.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al (US 2019/0067278) in view of Huh et al (US 2013/0256770).
Regarding claim 1, Seo (Fig. 10) discloses an apparatus, comprising: a first trench 204 and a second trench 202 formed in a semiconductor substrate material 100, wherein the first and second trenches are adjacent and separated by the semiconductor substrate material 100; a metallic material 220 ([0043]) formed to a first height in the first trench 204 that is less than, relative to the semiconductor substrate material, a second height of the metallic material 220 formed in the second trench 202; and a silicon material 240 ([0047]) formed over the metallic material 220 in the first trench to a first depth greater than, relative to the semiconductor substrate material, a second 
Seo discloses the silicon material formed in the first and second trenches but does not disclose the silicon is a polysilicon.
However, Huh (Fig. 13A) teaches an apparatus comprising a first trench and a second trench formed in a semiconductor substrate material, the first and second trenches are adjacent and separated by the semiconductor substrate material, a silicon material 534 ([0211]) formed over a metallic material 528 ([0211]) in the first and second trenches, and the silicon material being a polysilicon ([0211]).  Accordingly, it would have been obvious to use polysilicon as a silicon material for the first and second trenches of Seo because the polysilicon material has a work function smaller than the work function of the metallic material, as taught by Huh ([0211]).
Regarding claims 2-3, 5 and 6, Seo (Fig. 10) further discloses: an access device in the second trench 202 is selectably coupled to a storage node 400 ([0035]); and the greater first depth of the polysilicon material in the first trench 204 reduces the transfer of the charge from the storage node (functional inherency); the access device is a buried recessed access device (BRAD) that is part of a dynamic random access memory (DRAM) array; each of the respective first and second trenches comprises: a first portion of the metallic material 220 and the polysilicon material 240 (as modified by Huh) configured to operate as a passing access line ([0038]); and a second portion of the metallic material 220 and the polysilicon material 240 configured to operate as an 
 Regarding claim 4, Seo (Fig. 10) further discloses a first portion of the metallic material 220 and the polysilicon material 240 in the first trench 204 comprises a passing access line of an isolation area 120 ([0038]), and an adjacent second portion of the metallic material 220 and the polysilicon material 240 in the second trench 202 comprises a hybrid metal gate 220 of an active access line, in an active area, for an access device coupled to a sense line 310 (i.e., bit line, [0052]).
Seo does not disclose the isolation area and the active area each having a depth, a width and an aspect ratio as claimed.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  In this case, there is no evidence of the criticality of the forming the isolation area and the active area each having a depth, a width and an aspect ratio as claimed.  Therefore, it would have been obvious to form the isolation area and the active area of Seo each having a depth, a width and an aspect ratio as claimed because the depth, the width and an aspect ratio of the isolation area or the active area can be respectively adjusted according to the requirements of the desired aspect ratio for the first trench or the second trench. It appears that these changes produce no functional differences and therefore would have been obvious. 

	Regarding claim 9, Seo (Fig. 10) further discloses the first trench 204 has a first bottom at a greater depth relative to a second bottom of the second trench 202; and the metallic material 220 has a substantially equal height above the bottom of each of the first and second trenches such that the top surface of the metallic material 220 in the first trench 204 is at the level less than the top surface of the metallic material 220 formed in the second trench 202 (based on assumption of 112, 2nd above).
	Seo does not disclose the greater first depth of the first trench relative to the second depth of the second trench, and the greater first depth of the polysilicon material in the first trench relative to the second depth of the polysilicon material in the second trench within the ranges as claimed.
	However, there is/are no evidence(s) of the criticality of forming the greater first depth of the first trench relative to the second depth of the second trench, and the greater first depth of the polysilicon material in the first trench relative to the second depth of the polysilicon material in the second trench within the ranges as claimed.  Therefore, it would have been obvious to form the greater first depth of the first trench relative to the second depth of the second trench, and the greater first depth of the polysilicon material in the first trench relative to the second depth of the polysilicon material in the second trench within the ranges as claimed because the depths of the first trench, second trench, and polysilicon materials in the first and second trenches can be adjusted according to the requirements of the desired conductivity and the 
Regarding claim 10, Seo (Fig. 10) further discloses a first thickness of the polysilicon material 240 over the metallic material 220 in the first trench 204 is greater than a second thickness of the polysilicon material 240 over the metallic material 220 in the second trench 202, a top surface of the polysilicon material 240 in the first trench 204 is at the same level as the top surface of the polysilicon material 240 in the second trench 202 (based on assumption of 112, 2nd above), and the first and second trenches each comprises a fill material 250 formed over the polysilicon material 240.
Seo does not disclose the greater thickness of the polysilicon material in the first trench relative to the polysilicon material in the second trench within the ranges as claimed.
However, there is/are no evidence(s) of the criticality of forming the greater thickness of the polysilicon material in the first trench relative to the polysilicon material in the second trench within the ranges as claimed.  Therefore, it would have been obvious to form the greater thickness of the polysilicon material in the first trench relative to the polysilicon material in the second trench within the ranges as claimed
because the thicknesses of the polysilicon material in the first and second trenches can be adjusted according to the requirements of the desired conductivities for the polysilicon material in the first and second trenches. It appears that these changes produce no functional differences and therefore would have been obvious.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/           Primary Examiner, Art Unit 2817